Name: Commission Regulation (EC) No 5/2003 of 27 December 2002 laying down detailed rules for the application in 2003 of the tariff quotas for beef and veal products originating in Croatia, Bosnia and Herzegovina, the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32003R0005Commission Regulation (EC) No 5/2003 of 27 December 2002 laying down detailed rules for the application in 2003 of the tariff quotas for beef and veal products originating in Croatia, Bosnia and Herzegovina, the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia Official Journal L 001 , 04/01/2003 P. 0036 - 0044Commission Regulation (EC) No 5/2003of 27 December 2002laying down detailed rules for the application in 2003 of the tariff quotas for beef and veal products originating in Croatia, Bosnia and Herzegovina, the Former Yugoslav Republic of Macedonia and the Federal Republic of YugoslaviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(1), as last amended by Commission Regulation (EC) No 2487/2001(2), and in particular Article 4(2) and Article 6 thereof,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(3), as last amended by Commission Regulation (EC) No 2345/2001(4), and in particular Article 32(1) thereof,Having regard to Council Regulation (EC) No 2248/2001 of 19 November 2001 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part and for applying the Interim Agreement between the European Community and the Republic of Croatia(5), and in particular Article 2 thereof,Having regard to Council Regulation (EC) No 153/2002 of 21 January 2002 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Former Yugoslav Republic of Macedonia, of the other part, and for applying the Interim Agreement between the European Community and the Former Yugoslav Republic of Macedonia(6), and in particular Article 2 thereof,Whereas:(1) Article 4(2) of Regulation (EC) No 2007/2000 provides for an annual preferential tariff quota of 11475 tonnes of "baby beef", distributed among Bosnia and Herzegovina and the Federal Republic of Yugoslavia including Kosovo.(2) The Interim Agreements with Croatia and the Former Yugoslav Republic of Macedonia, which were approved by Council Decision 2002/107/EC on the conclusion and the provisional application of an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Croatia, of the other part(7), and by Council Decision 2001/330/EC on the conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Former Yugoslav Republic of Macedonia, of the other part(8), lay down annual preferential tariff quotas of 9400 tonnes and 1650 tonnes respectively.(3) For control purposes, Regulation (EC) No 2007/2000 makes imports under the quotas of "baby beef" for Bosnia and Herzegovina and the Federal Republic of Yugoslavia including Kosovo subject to the presentation of a certificate of authenticity attesting that the goods originate from the issuing country and that they correspond exactly to the definition in Annex II to that Regulation. For the sake of harmonisation, imports under the quotas of "baby beef" originating in Croatia and the Former Yugoslav Republic of Macedonia should also be made subject to the presentation of a certificate of authenticity attesting that the goods originate from the issuing country and that they correspond exactly to the definition in Annex III to the Interim Agreements with the Former Yugoslav Republic of Macedonia and with Croatia. A model should also be established for the certificates of authenticity and detailed rules laid down for their use.(4) Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999, is subject to an international civil administration by the United Nations Mission in Kosovo (UNMIK), which has also set up a separate customs service. There should therefore also be a specific certificate of authenticity for goods originating in the FRY/Kosovo.(5) The quotas concerned should be managed through the use of import licences. To this end, Commission Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(9), as last amended by Regulation (EC) No 2299/2001(10), and Commission Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(11), as last amended by Regulation (EC) No 24/2001(12), are applicable subject to this Regulation.(6) In order to ensure proper management of imports of the products concerned, import licences should be issued subject to verification, in particular of entries on certificates of authenticity.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. The following tariff quotas are hereby opened for the period 1 January to 31 December 2003:- 9400 tonnes of "baby beef", expressed in carcase weight, originating in Croatia,- 1500 tonnes of "baby beef", expressed in carcase weight, originating in Bosnia and Herzegovina,- 1650 tonnes of "baby beef", expressed in carcase weight, originating in the Former Yugoslavia Republic of Macedonia,- 9975 tonnes of "baby beef", expressed in carcase weight, originating in the Federal Republic of Yugoslavia including Kosovo.The four quotas referred to in the first subparagraph shall bear the serial Nos 09.4503, 09.4504, 09.4505 and 09.4506 respectively.For the purposes of attributing the said quotas, 100 kilograms live weight shall be equivalent to 50 kilograms carcase weight.2. The customs duty applicable under the quotas referred to in paragraph 1 shall be 20 % of the ad valorem duty and 20 % of the specific duty as laid down in the Common Customs Tariff.3. Importation under the quotas referred to in paragraph 1 shall be reserved for certain live animals and certain meat falling within CN codes:- ex 0102 90 51, ex 0102 90 59, ex 0102 90 71 and ex 0102 90 79,- ex 0201 10 00 and ex 0201 20 20,- ex 0201 20 30,- ex 0201 20 50;referred to in Annex II to Regulation (EC) No 2007/2000 and in Annex III to the Interim Agreements concluded with Croatia and the Former Yugoslav Republic of Macedonia.4. All applications for imports under the quotas referred to in paragraph 1 shall be accompanied by a certificate of authenticity issued by the competent authorities of the exporting country or customs territory attesting that the goods originate in that country or customs territory and that they correspond to the definition given, as the case may be, in Annex II to Regulation (EC) No 2007/2000 or Annex III to the Interim Agreements referred to in paragraph 3.Article 2Imports of the quantities set out in Article 1 shall be subject to presentation, on release for free circulation, of an import licence issued in accordance with the following provisions:(a) section 8 of licence applications and licences must show the country or customs territory of origin; licences shall carry with them an obligation to import from the country or customs territory indicated;(b) section 20 of licence applications and licences shall show one of the following entries:- "Baby beef" [Reglamento (CE) n ° 5/2003]- "Baby beef" (forordning (EF) nr. 5/2003)- "Baby beef" [Verordnung (EG) Nr. 5/2003]- "Baby beef" [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ³Ã  (EK) Ã ±Ã Ã ¹Ã ¸. 5/2003]- "Baby beef" (Regulation (EC) No 5/2003)- "Baby beef" [rÃ ¨glement (CE) n ° 5/2003]- "Baby beef" [regolamento (CE) n. 5/2003]- "Baby beef" (Verordening (EG) nr. 5/2003)- "Baby beef" [Regulamento (CE) n.o 5/2003]- "Baby beef" (asetus (EY) N:o 5/2003)- "Baby beef" (fÃ ¶rordning (EG) nr 5/2003)(c) the original of the certificate of authenticity drawn up in accordance with Articles 3 and 4 plus a copy thereof shall be presented to the competent authority together with the application for the first import licence relating to the certificate of authenticity.The original of the certificate of authenticity shall be kept by the abovementioned authority;(d) certificates of authenticity may be used for the issue of more than one import licence for quantities not exceeding that shown on the certificate. Where more than one licence is issued in respect of a certificate, the competent authority shall endorse the certificate of authenticity to show the quantity attributed;(e) the competent authorities may issue import licences only after they are satisfied that all the information on the certificate of authenticity corresponds to that received each week from the Commission on the subject. The licences shall be issued immediately thereafter.Article 31. Certificates of authenticity as referred to in Article 2 shall be made out in one original and two copies, to be printed and completed in one of the official languages of the European Community, in accordance with the model in Annexes I, II, III, IV and V respectively for the exporting countries and the customs territory concerned; they may also be printed and completed in the official language or one of the official languages of the exporting country or customs territory.The competent authorities of the Member State in which the import licence application is submitted may require a translation of the certificate to be provided.2. The original and copies thereof may be typed or hand-written. In the latter case, they must be completed in black ink and in block capitals.3. The certificate forms shall measure 210 Ã  297 mm. The paper used shall weigh not less than 40 g/m2. The original shall be white, the first copy pink and the second copy yellow.4. Each certificate shall have its own individual serial number followed by the name of the issuing country or customs territory.The copies shall bear the same serial number and the same name as the original.5. Certificates shall be valid only if they are duly endorsed by an issuing authority listed in Annex VI.6. Certificates shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them.Article 41. The issuing authorities listed in Annex VI must:(a) be recognised as such by the exporting country or customs territory concerned;(b) undertake to verify entries on the certificates;(c) undertake to forward to the Commission at least once per week any information enabling the entries on the certificates of authenticity to be verified, in particular with regard to the number of the certificate, the exporter, the consignee, the country of destination, the product (live animals/meat), the net weight and the date of signature.2. The list in Annex V may be revised by the Commission where the requirement referred to in paragraph 1(a) is no longer met, where an issuing authority fails to fulfil one or more of the obligations incumbent on it or where a new issuing authority is designated.Article 5Certificates of authenticity and import licences shall be valid for three months from their respective dates of issue. However, their term of validity shall expire on 31 December 2003.Article 6The authorities of the exporting countries and the custom territory concerned shall communicate to the Commission specimens of the stamp imprints used by their issuing authorities and the names and signatures of the persons empowered to sign certificates of authenticity. The Commission shall communicate this information to the competent authorities of the Member States.Article 7Save as otherwise provided in this Regulation, Regulations (EC) Nos 1291/2000 and 1445/95 shall apply to importing operations under the quotas referred to in Article 1.Article 8This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 240, 23.9.2000, p. 1.(2) OJ L 335, 19.12.2001, p. 9.(3) OJ L 160, 26.6.1999, p. 21.(4) OJ L 315, 1.12.2001, p. 29.(5) OJ L 304, 21.11.2001, p. 1.(6) OJ L 25, 29.1.2002, p. 16.(7) OJ L 40, 12.2.2002, p. 9.(8) OJ L 124, 4.5.2001, p. 1.(9) OJ L 152, 24.6.2000, p. 1.(10) OJ L 308, 27.11.2002, p. 19.(11) OJ L 143, 27.6.1995, p. 35.(12) OJ L 337, 20.12.2001, p. 18.ANNEX I>PIC FILE= "L_2003001EN.003902.TIF">ANNEX II>PIC FILE= "L_2003001EN.004002.TIF">ANNEX III>PIC FILE= "L_2003001EN.004102.TIF">ANNEX IV>PIC FILE= "L_2003001EN.004202.TIF">ANNEX V>PIC FILE= "L_2003001EN.004302.TIF">ANNEX VIIssuing authorities:- Republic of Croatia: "Euroinspekt", Zagreb, Croatia.- Bosnia and Herzegovina:- Former Yugoslav Republic of Macedonia:- Federal Republic of Yugoslavia(1): "YU Institute for Meat Hygiene and Technology, Kacanskog 13, Belgrade, Yugoslavia".- Federal Republic of Yugoslavia/Kosovo:(1) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999.